Case 1:20-cv-02398-GPG Document 9 Filed 09/29/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-02398-GPG

SAL CELAURO, JR.,

       Plaintiff,

v.

FEDERAL EXPRESS GROUND,
ROBBY BAIER,
PAUL BURGELON,
RYAN PELKY,

       Defendants.


     ORDER DENYING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915


       Plaintiff, Sal Celauro, Jr., resides in Englewood, Colorado. Mr. Celauro has filed

pro se an Amended Complaint (ECF No. 8) and an Application to Proceed in District

Court Without Prepaying Fees or Costs (Long Form) (ECF No. 5). For the reasons

stated below, the motion seeking leave to proceed without prepayment of fees or costs

will be denied.

       Subsection (a)(1) of 28 U.S.C. § 1915 allows a litigant to commence a lawsuit

without prepayment of fees or security therefor. However, there is no fundamental right

to file a civil action in federal court without paying a filing fee. See White v. Colorado,

157 F.3d 1226, 1233 (10th Cir. 1998); see also 28 U.S.C. § 1914(a). Proceeding in




                                              1
Case 1:20-cv-02398-GPG Document 9 Filed 09/29/20 USDC Colorado Page 2 of 3




forma pauperis pursuant to § 1915, i.e. without paying a filing fee under § 1914, is a

privilege extended to individuals unable to pay such a fee. See id.

       Mr. Celauro states in the Application that he has at least $3,900 in cash or in a

checking account. (ECF No. 5 at 2). Further, he states that his average monthly income

for the past 12 months has been $2,936.52, although for the next month he expects his

income to only be $2,023. (Id. at 1-2). His total monthly expenses are $1,964.54. (Id. at

4-5). Based on the information provided in the in forma pauperis motion and affidavit,

the Court finds that Plaintiff has sufficient financial resources to pay the full amount of

$400.00 ($350.00 filing fee pursuant to 28 U.S.C. § 1914(a) plus a $50.00

administrative fee) necessary to commence a civil action. “One need not be ‘absolutely

destitute’ to proceed IFP, but IFP need not be granted where one can pay or give

security for the costs ‘and still be able to provide himself and dependents with the

necessities of life.’” Lewis v. Center Market, 378 Fed. Appx. 780, 785 (10th Cir. 2010)

(unpublished) (brackets in original). Plaintiff will be denied leave to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 and will be directed to pay the full amount of

$400.00 to pursue any claims in this action.

       Accordingly, it is

       ORDERED that the Application to Proceed in District Court Without Prepaying

Fees or Costs (Long Form) (ECF No. 5) is DENIED. It is

       FURTHER ORDERED that Plaintiff shall pay the full amount of $400.00 ($350.00

filing fee, plus a $50.00 administrative fee) within thirty (30) days from the date of

this order if Plaintiff wishes to pursue any claims in this action. It is


                                               2
Case 1:20-cv-02398-GPG Document 9 Filed 09/29/20 USDC Colorado Page 3 of 3




      FURTHER ORDERED that, if Plaintiff fails to pay the full amount of $400.00

within the time allowed, the complaint and the action will be dismissed without

prejudice and without further notice.

      DATED at Denver, Colorado, this 29th     day of   September      , 2020.

                                        BY THE COURT:

                                          s/Lewis T. Babcock______________
                                        LEWIS T. BABCOCK, Senior Judge
                                        United States District Court




                                          3
